Henry, J.
This is a proceeding commenced in the circuit court of St. Louis to restrain defendant, as collector of the city, from selling plaintiff’s personal property for taxes assessed against him. The allegations in the petition are, that plaintiff never owned the property on which the taxes were levied, and that the valuation of the property was excessive, that he never delivered to the assessor a list of his property, consisting of household furniture only, believing it to be exempt from taxation. At the trial the circuit court held that the petition stated no case for the relief demanded, dismissed the bill and rendered a judgment for the defendant, which was affirmed by the court of appeals, and plaintiff’ has appealed to this court.
Whether the collection of taxes illegally levied can be enjoined, a question discussed in briefs of counsel, is not-presented by this record. The petition contains no allegation to the effect that the property was illegally assessed or taxed. For an excessive valuation, or a levy of taxes upon property not owned by the party complaining, he has his legal remedy by appeal to the tribunal provided by law to correct such errors. The petition in this case alleges that plaintiff’ never delivered to the assessor a list of his.taxable property, but does not allege that it was not demanded by that officer, and the allegation that plaintiff’ did not deliver it, is not inconsistent with the facts that the assessor demanded and plaintiff’ refused or neglected to furnish his list. The law under such circumstances authorizes that officer to ascertain, as he best may, the taxable property owned by the party, and place it upon his book for taxation, and from. *497sucb, as from other assessments, the tax-payer has his appeal. Neglecting to avail himself of that remedy, he can•not resort to equity to enjoin the collection of the taxes. If this were permitted, the usefulness of the board of equalization or appeals would be destroyed,-collectors would be hampered and hindered in the collection of the revenue, and the finances of the municipality thrown into inextricable confusion. This ought not to be tolerated, while an appeal to the board .of equalization or appeals, furnishes an ample remedy for complaints of this character, which may be heard and determined in time for the body which levies the taxes, to ascertain upon what property and values they shall be imposed.
With the concurrence of all the judges the judgment is affirmed.